Citation Nr: 1713616	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18. 

2. Entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to May 1965.  He died in June 2001.  The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded this matter in July 2014 for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A claim for recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 was denied in a January 2003 rating decision.  The appellant was notified of the decision in February 2003 but she did not perfect an appeal to that decision or submit new and material evidence within the one year appeal period.

2. The evidence added to the record since the January 2003 decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The January 2003 rating decision denying the claim for recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).

2.  New and material evidence has been presented to reopen the claim for recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the appellant's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The U. S. Court of Appeals for Veteran's Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, in a January 2003 rating decision the RO denied the appellant's request, filed by her mother on her behalf, to be recognized as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  The appellant was notified of the decision in February 2003; however, the appellant did not submit a notice of disagreement with the decision or submit new and material evidence within one year of the issuance of the rating decision.  Therefore, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

At the time of the January 2003 rating decision, the evidence included lay statements, education documents, and a note from Dr. T.F., dated August 2002.  In July 2008, the appellant filed her current claim.  In support of her claim, she submitted a May 2008 determination from the Social Security Administration (SSA) indicating that she has been disabled since August 1996.  The Board finds this evidence is both new and material to the claim and that the claim must be reopened for consideration on the merits.  To this extent, the appeal is granted.


ORDER

New and material evidence has been received and the claim for recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is reopened for adjudication on the merits.


REMAND

Additional evidentiary development is required before the issue of recognition of the appellant as a helpless child for VA compensation purposes is ready for Board adjudication.  While the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

A child of a veteran may be considered a "child" after age 18 for purposes of VA benefits if found by a rating determination to have become, prior to age 18, permanently incapable of self-support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§§ 3.57, 3.315.  A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356.

To establish "helpless child" status, the child's condition subsequent to the 18th birthday is not for consideration.  In cases such as this, the "focus of the analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

The appellant was born in March 1981 and attained the age of 18 in March 1999.  In support of her claim, the appellant has asserted that she was rendered permanently incapable of self-support prior to attaining age 18, as she had seizures from birth until the age of seven, which affected her brain and resulted in learning difficulties and her being placed in developmentally handicapped classes throughout her school years.  

Medical records show the appellant was diagnosed with a seizure disorder as a child and records from the education department show that in 1988, she was placed in the developmentally handicapped program at school.  Also of record is an April 1995 education report showing that she was not passing any of her courses, was a low functioning child, and was not able to learn material presented at her current grade level.  Documents requesting approval of school attendance show that instead of graduating in 1999, she missed too much school due to illness and needed an extra year to finish her courses.  See Correspondence, June 1998 and VA Form 21-674b, School Attendance Report, September 1998.

Additionally, of record is a note from Dr. T.P.F., dated in August 2002, which indicates that the appellant was first diagnosed and treated for depression in August 1996 through 1997, prior to her 18th birthday.  Unfortunately, VA has been unable to obtain the treatment records from Dr. T.P.F.

The Board observes that in May 2008, the Social Security Administration (SSA) determined that the appellant had been disabled since August 1, 1996, prior to her 18th birthday, as a result of major depressive disorder, dissociative disorder, posttraumatic stress disorder, and a personality disorder.  While VA has attempted to obtain the appellant's SSA records, those records are unobtainable, as SSA informed VA that there were no medical records on file or that they were unable to locate the medical records.  See March 2011 SSA response.

Based on the foregoing, which shows that prior to her 18th birthday the appellant had a seizure disorder, was placed in the developmentally handicapped program at school, needed extra time to complete school due to illness, and was treated for depression, and based on the evidence outlined in the May 2008 SSA determination, the Board finds that a vocational opinion based on full review of the record would be helpful in resolving this claim.

Accordingly, the case is REMANDED for the following actions:

1. Send the appellant a letter requesting that she provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that she provide appropriate authorization to obtain any outstanding private medical records, including those from Dr. T.P.F. and Forrestal Medical Services in Zanesville, Ohio, from 1996 to the present.  Inform the appellant that she may also provide any lay statements or other evidence to support her claim that she was rendered permanently incapable of self-support prior to attaining the age of 18, including treatment by other providers.

2. Then, arrange for a review of the evidence of record by an appropriate expert to obtain an opinion as to whether, prior to or upon reaching 18 years of age, the appellant became permanently incapable of self-support.  The focus of analysis shall be on the appellant's conditions at the time of her 18th birthday.  This may require having the appellant examined, but this is left to the designee's discretion of whether this is necessary.  All findings shall be reported in detail.

After reviewing the evidence, the examiner must opine whether it is at least as likely as not (probability of 50 percent) that the appellant was permanently incapable of self-support as of her 18 birthday in March 1999.

In answering the above, the examiner is asked to consider: 

(i). Whether a child is earning his or her own support.  Holding gainful employment is prima facie evidence that the child is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(ii). A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(iii). Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(iv). The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The provider must support the opinion with a complete rationale.  In the opinion, the examiner should address the May 2008 SSA determination, lay statements, and the appellant's educational background.  If an opinion cannot be provided, the provider must explain why this is so.

3. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the appellant and her representative a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


